DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments filed 11/18/2021
	Applicant’s arguments filed 11/18/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	Applicant argues that the particular range of 100 to 400 g/m^2 makes it possible to reduce sensitization caused by drug against the skin while maintaining the desired level of drug transfer.  Applicant points to data in Table 2 and comparative examples in support of his position.  In reply, Applicant’s argument and supporting evidence particularly as described on pages 21-24 of the specification as filed have been fully considered but are not persuasive in view of the particular teaching of the prior art providing with sufficient specificity motivation for selecting an area weight within the claimed range, as further detailed below.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0193283A1 (hereafter, “Mohr”) in view of US 2015/0164862A1 (hereafter, “Suzuki”).
	The instant claims are drawn to a method comprising using an adhesive agent and preparing a patch device.  The adhesive agent comprises free asenapine, isopropyl palmitate, styrene-isoprene-styrene block copolymer, polyisobutylene, alicyclic saturated hydrocarbon resin, and liquid paraffin, as further specified in the claims.
	Mohr teaches a transdermal therapeutic system containing asenapine comprising an adhesive layer and a method of using it for treatment (see abstract, in particular; see [0010]).  The transdermal system comprise an adhesive layer structure further comprising a backing layer as well as an asenapine containing matrix layer with asenapine in free base form and a polymer (see [0031]-[0035]) and in an amount of 3 to 9% by mass of the adhesive matrix (see [0058]-[0059]).  Mohr teaches an area weight of the adhesive layer to range from 120 to 170 g/m^2 (limitations of claims 1 and 2); it is noted that this range is narrower than the instantly claimed range of 100 to 400 g/m^2.
	Mohr teaches that in certain embodiments of the invention the matrix layer comprises a permeation enhancer which may be isopropyl palmitate (see [0289]).
	Because Mohr also teaches embodiments explicitly excluding isopropyl palmitate, Suzuki is cited to provide motivation for including isopropyl palmitate.  Suzuki teaches asenapine patch products comprising an adhesive layer and a support layer (see [0019]).  Suzuki further teaches the isopropyl palmitate may be included in a ratio of 1:0.1 to 1:10 in a ratio ofasenapine to isopropyl palmitate (see [0018]), indicating a range overlapping or nearly overlapping the recited weight range.  Suzuki teaches that an absorption enhancer may be included such as isopropyl palmitate (see [0068]) preferably in an amount of 2 to 40% by mass of the adhesive (see [0068])(limitations of claims 1 and 5).
	Both Mohr and Suzuki are directed to asenapine patch products and methods of making them.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made include the isopropyl palmitate taught in Mohr’s adhesive matrix patch products, with a reasonable expectation of success.  One would have been motivated to do so based on Suzuki’s inclusion of this component particularly as a permeation enhancer desirably included.
	Further regarding the styrene-isoprene-styrene block copolymer (SIS) and polyisobutylene (PIB) recited in claim 1, Mohr teaches polyisobutylene and styrene-isoprene-styrene block polymers among the adhesive agents which may be employed (see [0260] and [0261] for instance).  Regarding polyisobutylene and styrene-isoprene-styrene, Suzuki also teaches this component (see also Suzuki [0060]-[0061]) wherein this component may be included in a total content amount of 10 to 95% and preferably 13 to 85% (see [0062]) and wherein the area weight of the matrix layer is at least 90 g/m^2.
	Suzuki teaches alicyclic saturated hydrocarbon resins may be included as tackifying agents (see [0065]) wherein the adhesive base agents : tackifier mass is preferably 1:6 to 1.5:1 (see [0065]), a range overlapping the instantly recited amount..
	Suzuki teaches liquid paraffin may be included as a softener (see [0066]), wherein this component is included in a ratio of adhesive base agent: softener of 1:6 to 5:1 (see [0066]), a range overlapping the amount instantly claimed.
	For instance, Applicant’s specification as filed on page 26 describes an embodiment including composition components listed in a percent by mass.  The formulation components in the embodiment are all included in the amounts embodied within the ranges disclosed by the references cited above and moreover are considered to include the same or substantially the same amounts as indicated in the ranges recited in claims 3-9.  Furthermore, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, it would have been prima facie obvious to adjust component presences in order to achieve the desired product stability and efficacy end results based on the amounts and ranges suggested by Mohr and Suzuki.  One would have been motivated to do so based on routine inquiry in the art.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617